Exhibit 16.1 Letter from Independent Registered Public Accounting Firm Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Commissioners: We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred January1, 2013, to be filed by our client, Unilens Vision Inc. We do not disagree with the statements made in response to that item insofar as they relate to our Firm. Very truly yours, /s/ Pender Newkirkand Company LLP Pender Newkirkand Company LLP Certified Public Accountants Tampa, Florida January 9, 2013
